Order and judgment as against Fidelity and Deposit Company of Maryland affirmed, with ten dollars costs and disbursements. No opinion. Young, Seudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents, with the following memorandum: Because the word “ levied ” is used in the paragraph of the lease relating to the payment of taxes, it is concluded that tenant was bound to pay the taxes levied in March, 1930. These taxes were for the year January 1, 1930, to December 31, 1930. In my opinion other language in the lease indicates that it was intended that the tenant was to pay one-quarter share of the 1925 taxes, levied in March, 1925, i. e., from October 1, 1925, to December 31, 1925, and three-quarters of the 1926 taxes, i. e., from January 1, 1926, to September 30, 1926, although the levy for 1926 was made in March of that year. Thus it was to continue from year to year. In this way, in accordance with the terms of the lease, the landlord was assured of a net income equal to the annual rental for the lease year,' October first to September thirtieth. The 1929 taxes were paid. Therefore, under the lease the tenant was liable for three-quarters of the 1930 taxes. This is the limit of appellant’s liability. To this extent, plaintiff is entitled to judgment.